                  Case 1:20-cv-04390-PAE-SLC Document 26 Filed 04/21/21 Page 1 of 1




                                                THE CITY OF NEW YORK
  JAMES E. JOHNSON                             LAW DEPARTMENT                                          ALANA R. MILDNER
  Corporation Counsel                              100 CHURCH STREET                       Labor and Employment Law Division
                                                                                                        Phone: (212) 356-1177
                                                   NEW YORK, NY 10007
                                                                                                          Fax: (212) 356-2439
                                                                                                  Email: amildner@law.nyc.gov
                                                                         April 20, 2021

          BY ECF
          Honorable Sarah L. Cave
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                         Re: Lyman v. New York City Health and Hospitals Corporation
                             Civil Action No. 20-CV-4390 (PAE) (SLC)
                             Law Dept. No.: 2020-025290

          Dear Magistrate Judge Cave:

                         I am an Assistant Corporation Counsel in the Office of James E. Johnson,
          Corporation Counsel of the City of New York, attorney for Defendant New York City Health
          and Hospitals Corporation in the above-referenced proceeding. I write to respectfully request
          that the Court reschedule the telephonic status conference in this matter currently scheduled for
          April 27, 2021 at 10 A.M. This request is made because I have a scheduling conflict with
          another matter, Hasday v. City of N.Y. et al., 19-cv-10239 (LAP), for which I am to appear for a
          settlement conference that is anticipated to last the majority of the day.

                          I have spoken to Plaintiff’s limited scope pro bono counsel, Carolyn Young of
          Cravath, Swaine, & Moore LLP, who consents to this request. Ms. Young, Plaintiff, and I are all
          available for a conference on April 30, May 4, or May 6, 2021.

                         I thank the Court for its attention to this matter.
The request to adjourn the telephonic status conference currently
                                                                         Respectfully submitted,
scheduled for April 27, 2021 (ECF No. 25) is GRANTED. The
conference is rescheduled to Tuesday, May 4, 2021 at 10:00 a.m.          /s/
The parties are directed to call the Court's conference line at:
866-390-1828; access code: 380-9799, at the scheduled time.              Alana R. Mildner
                                                                         Assistant Corporation Counsel
The Clerk of the Court is respectfully directed to close ECF No. 25.

SO ORDERED         4/21/2021
